NOTE: This order is n0nprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
CAROL V. MAY,
Petitioner,
V.
MERIT SYSTEMS PROTECTION BOARD,
Resp0ndent,
and
DEPARTMENT OF VETERANS AFFAIRS,
Interven.or.
2010-3085
Petiti0n for review of the Merit Systems Pr0tecti0n
B0ard in case n0. PH0752080505-I-1.
ON MOTION
ORDER
The Merit Systems Pr0tecti0n B0ard and the Depart-
ment of Vete1'ans Aff`airs move for a 30-day extension of
time, until August 25, 2010, to file their briefs.

MAY V. MSPB
Upon consideration thereof
IT IS ORDERED THATI
The motion is granted
_1u1_ 1 5 2010
CC‘
S
Date
Dennis L. Friedman, Esq.
Jeffrey A. Gauger, Esq.
Jane W. Vanneman, Esq.
2
FOR THE COURT
/s/ J an I'Iorba1y
J an H0rbaly
C1erk
FlLED
u.s. couRr oF APPEnLs FOR
11-le FEoERAL crRcurr
JUL 15 2010
1AN HORBALY
GLERK